FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       January 29, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 13-2131
                                               (D.C. No. 1:11-CV-00901-LH-LFG)
RONALD B. PORATH;                                           (D. N.M.)
MARZELLA J. PORATH,

             Defendants - Appellants,

and

WELLS FARGO & COMPANY,
f/k/a Norwest Mortgage,

             Defendant - Appellee,

and

BATTLE WOLF, a pure trust,

             Defendant.


                            ORDER AND JUDGMENT*



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before HARTZ, McKAY, and BACHARACH, Circuit Judges.


      Ronald B. Porath and Marzella J. Porath appeal the district court’s entry of

judgment against them as a sanction for their non-compliance with the federal rules

of procedure and disregard of the district court’s orders. See Fed. R. Civ. P. 16(f).

Because the Poraths fail to advance any coherent, reasoned argument on appeal, we

affirm.

      This case began when the United States and Wells Fargo initiated separate

actions seeking to foreclose tax and mortgage liens on real property held by the

Poraths. The cases were consolidated in the district court, where the Poraths either

raised frivolous legal claims or outright refused to participate in the proceedings.

Although the court repeatedly warned the Poraths that failure to comply with the

court’s directives could result in sanctions, including entry of judgment against them,

the Poraths flouted the court’s orders, even after the imposition of monetary

sanctions. Eventually, the court adopted a magistrate judge’s report and

recommendation to enter judgment against the Poraths for their contumacious

conduct.1 The Poraths now seek review.


1
       The Poraths failed to raise specific objections to the magistrate judge’s report
and recommendation, choosing instead to proffer more frivolous arguments that bore
no relevance to the proposed disposition. As a consequence, the district court
determined that the Poraths had waived review of the report and recommendation
under this court’s firm waiver rule. See United States v. One Parcel of Real
Property, 73 F.3d 1057, 1059-60 (10th Cir. 1996). On appeal, the Poraths do not
dispute the district court’s application of the firm waiver rule.


                                          -2-
      On appeal, we need not recite nor review the Poraths’ arguments; they are all

legally frivolous. Indeed, the Poraths do not address in any coherent fashion the

grounds upon which the district court entered its judgment. We have repeatedly

insisted that appellants advance developed legal arguments, supported by authority,

and provide a record adequate to permit appellate review. See Fed. R. App. P. 28

(a)(8)(A) (“The appellant’s brief must contain . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of the record on which the

appellant relies.”); SEC v. Maxxon, Inc., 465 F.3d 1174, 1175 n.1 (10th Cir. 2006)

(“[W]e remind appellants of their obligation to support their arguments with legal

authority . . . and to provide a record sufficient to allow appellate review.” (citation

omitted)). Parties that fail to do so “risk summary dismissal of their claims.” Id.

Although pro se parties are entitled to have their arguments liberally construed, they

must adhere to our rules of practice and we will not assume the role of their advocate.

See United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[B]ecause Pinson

appears pro se, we must construe his arguments liberally; this rule of liberal

construction stops, however, at the point at which we begin to serve as his

advocate.”); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005) (“[T]he court cannot take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record.”). Because the Poraths

have utterly failed to comply with these basic requirements of appellate practice, they

have forfeited their right to review.


                                           -3-
       Accordingly, the judgment of the district court is affirmed. All outstanding

requests for relief are denied.

                                               Entered for the Court


                                               Monroe G. McKay
                                               Circuit Judge




                                         -4-